Citation Nr: 0504967	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  02-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of head 
injury, to include headaches and dizziness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Waco RO.  A transcript of 
this hearing is of record.


FINDING OF FACT

Chronic residuals of head injury, to include headaches and/or 
dizziness, are not shown to have been present in service, or 
at any time thereafter.


CONCLUSION OF LAW

Chronic residuals of head injury, to include headaches and 
dizziness, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 55107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the case at hand, in correspondence of April 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or to submit any further evidence in his 
possession which pertained to the claim.  In addition, the 
veteran was provided a Statement of the Case (in December 
2002) and a Supplemental Statement of the Case (in October 
2004), apprising him of various VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
Veterans Claims Assistance Act  (VCAA) notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  
However, under the circumstances of this case, the Board is 
of the opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision (in 
July 2002) is not prejudicial to the veteran.  See Pelegrini, 
supra.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant.  The 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran offered 
testimony before an Acting Veterans Law Judge at the RO in 
November 2004.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
service medical records, as well as VA treatment records.  
Under the facts of this case, "the record has been fully 
developed" with respect to the issue on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All that VCAA requires is that the duty to notify is 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio, supra.  The veteran has 
had sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard, supra.

Factual Background

The veteran served on active duty from September 1971 to 
February 1972.  Service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any injury to the veteran's head.  At the time of 
a service separation examination in January 1972, a clinical 
evaluation of the veteran's head and a neurological 
evaluation were within normal limits, and no pertinent 
diagnosis was noted.

In October 1999, the veteran was hospitalized at a VA medical 
facility for an unrelated medical problem.  At the time of 
admission, the veteran denied any problem with headaches.  No 
pertinent diagnosis was noted.

VA outpatient treatment records covering the period from 
January to December 2002 show treatment during that time for 
numerous medical problems.  In an entry of late January 2002, 
it was noted that the veteran had been found lying on the 
floor on the right side of his body.  Reportedly, the veteran 
had stood up due to problems with cramps in his legs, put his 
hand on a bedside table, and fallen to the floor, hitting the 
right side of his head.  According to the veteran, he was 
unsure whether he had hit his head on the floor or on the 
table.  Physical examination showed no evidence of any 
bleeding or bruises, nor was there any evidence of a bump or 
a knot on the veteran's head.  At the time of evaluation, it 
was recommended that the veteran undergo magnetic resonance 
imaging with brain contrast.  

On further evaluation a number of hours later, it was noted 
that the veteran had slipped and hit his head on a table.  
The veteran complained of a slight headache, characterized by 
a severity of 5 on a scale of 10.  According to the veteran, 
he had been able to sleep and had no other complaints.  On 
physical examination, the veteran was alert and well 
oriented, as well as coherent and appropriate.  Neurological 
evaluation was not focal.

On further evaluation approximately three days later, it was 
noted that the veteran had fallen a few days earlier while 
being given anticoagulation with Coumadin.  Reportedly, a CT 
scan had shown no acute hemorrhage, though there were two 
subcentimeter low density lesions in the RT medial/temporal 
lobe/basal ganglia and RT corona radiata.

VA outpatient treatment records covering the period from 
January 2003 to August 2004 show no evidence of any residuals 
of head injury, to include headaches and/or dizziness.

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in November 2004, the veteran offered 
testimony regarding the nature and etiology of his claimed 
head injury.  According to the veteran, while in service, he 
had been struck on the back of the head by a ladder.  He 
stated that he received six stitches for a cut on his head.  
He also stated that, about a year after his discharge from 
service, he started getting headaches.  Currently, he suffers 
from headaches and dizziness.  See Transcript, pp. 2-3.

Analysis

The veteran in this case seeks service connection for the 
residuals of an inservice head injury, claimed as headaches 
and/or dizziness.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of chronic residuals of a head injury.  In point of 
fact, there is no indication that, at any time during the 
veteran's period of active military service, he suffered any 
trauma whatsoever to his head.  The earliest clinical 
indication of the presence of "headaches" is revealed by VA 
treatment records dated in January 2002, almost 30 years 
following the veteran's discharge from service, at which 
time, he received treatment for a head injury following a 
fall where he had struck his head on a bedside table.  While 
immediately following that incident, the veteran complained 
of a "slight headache," there is no indication that the fall 
in question resulted in any chronic residual disability.  In 
point of fact, subsequent VA outpatient treatment makes no 
mention of headaches, or any other claimed residuals of a 
blow to the veteran's head.

The Board does not doubt the sincerity of the veteran's 
statements, or of the testimony offered in support of his 
claim.  However, those statements and testimony, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefit sought in light of the evidence as a whole.  The 
Board notes that laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for 
residuals of head injury, to include headaches and dizziness, 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for the residuals of head injury, to 
include headaches and dizziness, is denied.



	                        
____________________________________________
	K. R. FLETCHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


